Appeal Dismissed and Memorandum Opinion filed August 2, 2022.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-22-00191-CV

     PAULETTE HOWARD D/B/A MASON BUILDERS AND MASON
                   HOWARD, Appellants

                                          V.

        MICHAEL C. HOBBS AND DEBORAH K. HOBBS, Appellees

                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                      Trial Court Cause No. 108577-CV


                           MEMORANDUM OPINION

      This appeal is from a judgment signed December 16, 2021. The notice of
appeal was filed March 15, 2022. To date, our records show that appellants have
not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying costs).
Tex. Gov’t Code Ann. § 51.207 (appellate fees and costs). Moreover, no clerk’s
record has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellants did not make arrangements to pay for the record.

      On March 29, 2022, appellants were instructed to pay the appellate filing fee
on or before April 8, 2022 or the appeal would be dismissed. In addition, on April
14, 2022, notification was transmitted to all parties of the court’s intention to dismiss
the appeal for want of prosecution unless, within fifteen days, appellants paid or
made arrangements to pay for the record and provided this court with proof of
payment. See Tex. R. App. P. 37.3(b). Appellants did not provide any response to
any of those notices.

      On May 12, 2022, appellants were ordered to either demonstrate their
indigence or both pay the filing fee and demonstrate they had made arrangements to
pay for the clerk’s record, on or before June 2, 2022. In the order, the court notified
appellants that failure to comply with the court’s order may result in dismissal of the
appeal.

      Appellants have not paid the appellate filing fee, they have not provided this
court with proof of payment for the record, nor have they otherwise responded to the
court’s order. Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply with
notice from clerk requiring response or other action within specified time).



                                    PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Poissant (Spain, J. concurs with
granting the court’s motion to dismiss and notes that without a clerk’s record this
court cannot determine if there is an underlying appealable final judgment or
appealable interlocutory order).




                                           2